Citation Nr: 1758645	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  09-07 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating in excess of 20 percent prior to August 2, 2011, in excess of 30 percent from October 1, 2012 to December 1, 2015, and in excess of 60 percent since December 2, 2015 for right shoulder reverse total arthroplasty ("right shoulder disability"), excluding the period where a temporary 100 percent evaluation was assigned.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1966 to January 1968 and subsequently in the Army Reserves and Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  During the course of the appeal, the claims file was transferred to the RO in Montgomery, Alabama.

In November 2011, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO).

In the March 2009 substantive appeal, the Veteran requested a Travel Board hearing.  The Veteran's request to withdraw his hearing request was received in June 2012.

In August 2012, August 2015, and February 2017, the Board remanded the case for additional evidentiary development.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Prior to August 2, 2011, the Veteran's service-connected right shoulder disability was not manifested by at least limitation of motion to midway between the side and shoulder level, ankylosis, or impairment of the humerus.

2.  From October 1, 2012 to December 1, 2015, the Veteran's service-connected right shoulder disability was not manifested by at least limitation of motion to 25 degrees from side, ankylosis, impairment of the humerus, or chronic residuals from the prosthetic replacement.

3.  Since December 2, 2015, the Veteran's service-connected right shoulder disability has been assigned at 60 percent, the maximum rating authorized under Diagnostic Code 5051.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 20 percent prior to August 2, 2011, in excess of 30 percent from October 1, 2012 to December 1, 2015, and in excess of 60 percent since December 2, 2015 for right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5110(a) (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.21, 4.40 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5051, 5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Higher Rating for Right Shoulder Disability

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected right shoulder disability in this case, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In an October 2002 rating decision, the Veteran was assigned a 20 percent disability rating for his right shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 (limitation of motion of arm).  On August 21, 2007, the Veteran requested a higher rating for the service-connected right shoulder disability.

During the course of this appeal in a January 2012 VA rating decision, the RO assigned a temporary evaluation of 100 percent effective from August 2, 2011 to September 30, 2012 for prosthetic replacement of the right shoulder joint and a 30 percent disability rating was assigned effective from October 1, 2012.  Id.  In a May 2013 VA Rating Codesheet, the RO changed the Diagnostic Code for the service-connected right shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5051 (shoulder replacement).  In a February 2016 VA rating decision, the RO assigned a 60 percent disability rating effective from December 2, 2015.  Id.

Since the 20, 30, and 60 percent disability ratings are not the maximum ratings available prior to August 2, 2011, from October 1, 2012 to December 1, 2015, or since December 2, 2015, the issue has been returned to the Board and listed on the title page accordingly.  See AB v. Brown, 6 Vet. App. 35 (1993).

Diagnostic Code 5201 provides criteria for limitation of motion of the arm. A minimum 20 percent evaluation is warranted for the major arm when its motion is limited to the shoulder level. 38 C.F.R. § 4.71a.  

A 30 percent evaluation is warranted for the major arm when its motion is limited to midway between side and shoulder level, which means that flexion or abduction would need to be reduced to 45 degrees.  Id.  

A 40 percent evaluation is warranted for the major arm when its motion is limited to 25 degrees from the side. Id. 

For VA compensation purposes, normal forward elevation (flexion) and abduction of the shoulder is from 0 degrees to 180 degrees, with 90 degrees being shoulder level; normal shoulder internal and external rotation is 0 degrees to 90 degrees, with 90 degrees being shoulder level.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5051 provides for prosthetic replacement of the shoulder joint (for the major arm) at 30 percent for intermediate degrees of residual weakness, pain, or limitation of motion rated by analogy to Diagnostic Codes 5200 and 5203; 60 percent for chronic residuals consisting of severe painful motion or weakness in the affected extremity; and 100 percent, the maximum available, for one year following implementation of prosthesis.  Id.

In this case, the November 2007 and October 2012 VA examination reports document the Veteran is right hand dominant, thus the service-connected right shoulder disability is the major extremity.

The Board notes that the issue of service connection for a scar associated with the service-connected right shoulder disability was granted, assigned at 0 percent (noncompensable) effective, in an October 2002 VA rating decision.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 (2017).  Along with the claim on appeal, the Veteran requested a compensable rating for the service-connected scar in August 2007 which was denied by the RO in the December 2007 VA rating decision.  The Veteran did not file a timely notice of disagreement with the December 2007 VA rating decision for the service-connected scar nor, as of this date, has filed a formal claim requesting a compensable rating.  As a result, any consideration of a compensable rating for the service-connected scar associated with the right shoulder disability will not be discussed in this case.

Rating in Excess of 20 percent Prior to August 2, 2011 

The Board considers whether a rating in excess of 20 percent is warranted at any time within one year prior to the date of claim on August 21, 2007 and prior to August 2, 2011 for the service-connected right shoulder disability.

At the November 2007 VA examination for the joints, the Veteran reported daily and constant pain in the right shoulder and the pain is worse with any type of activity such as yard work, cleaning fish, or lifting small amounts of weight.  Nonetheless, he reported being able to complete his activities of daily living and denied flare-ups of worsening pain and use of any assistive devices.  While the Veteran noted difficulty lifting his right arm above shoulder level, upon clinical evaluation he demonstrated forward flexion to 100 degrees, abduction to 110 degrees, and external and internal rotation to 65 degrees.  There was pain with all motions of the right shoulder, but there were no findings of heat, swelling, erythema, or tenderness of bicipital groove.  Clinical testing was also negative for the drop sign and Hawkin's sign.  The VA examiner rendered a diagnosis of status post rotator cuff repair of the right shoulder with residual traumatic arthritis and limitation of function.  It was also concluded that additional limitation of function due to repetitive use or flare-ups could not be determined.

Review of VA treatment records dated from January 2007 to July 2011 show the following pertinent symptomology of the service-connected right shoulder disability.  Diagnostic testing of the right shoulder in June 2007 revealed findings consistent with previous rotator cuff repair, some calcifications, and no acute fracture.  Diagnostic testing of the right shoulder in July 2007 revealed calcification, some fatty atrophy, and questionable partial tear.  Ongoing reports of and treatment for pain in the right shoulder were noted from March 2007 to September 2007.  In September 2007, the Veteran demonstrated forward flexion to 90 degrees with pain and abduction to 90 degrees with pain.  In March 2008, evaluation of the right shoulder revealed irreparable rotator cuff re-tear.  The Veteran received injection treatment in the right shoulder in August 2008, and April 2009 MRI results of the right shoulder revealed postsurgical changes limits evaluation, full thickness supraspinatus tendon tear with retraction of the tendon, and ossification of the coracoclavicular ligament.

Review of private treatment records document that June 2009 MRI results of the right shoulder revealed extensive postoperative changes consistent with the previous rotator cuff tear.  In July 2009, the Veteran demonstrated limitation of movement (not specified in degrees) with reduced effort proximally in both arms and shoulder pain.  In August 2009, the Veteran reported ongoing shoulder pain, worse on the right, and demonstrated limitation of movement (not specified in degrees) in arms due to shoulder pain.  The Veteran demonstrated forward flexion to 90 degrees and abduction to 60 degrees in the right shoulder in January 2011, and in April 2011 the Veteran underwent a right shoulder arthrography and MRI results revealed the acromiohumeral interval was somewhat decreased due to subluxation of the humerus and full thickness rotator cuff tear.

In the March 2009 substantive appeal, the Veteran reported he is not able to use his arm at all, has difficulty gripping and holding on to things with his arm, and still experiences pain to the point he wants to remove the right shoulder.  He explained he has to pay others to do work around the house, such as yard work and washing and painting the house.

In a June 2009 VA Form 21-4138, the Veteran reported being in constant pain and having difficulty with functioning without assistance of medication and his wife.  Specifically, he cannot dress himself at times.

In August 2010, the Veteran submitted three buddy statements.  B. W.'s (the Veteran's neighbor) noted her observations of the Veteran's declining health beginning in 2000 and inability to perform activities for his family and friends.  A. B. (the Veteran's neighbor) noted that since the right shoulder injury and heart attack the Veteran is not physically able to perform.  Additionally, B. J.'s (the Veteran's wife) documented her observations of the Veteran unable to turn door knobs, zip his own pants, and having difficulty performing household duties.

After a review of the evidence discussed above prior to August 2, 2011, the Board finds that the Veteran's service-connected right shoulder disability was not manifested by at least limitation of motion to midway between the side and shoulder level.  The current symptomatology includes painful motion, limited motion, difficulty completing household chores, and injection treatment; nevertheless, such symptomatology is contemplated in the currently assigned 20 percent disability rating.  In fact, his range of motion findings of the right shoulder were, at worst, to 60 degrees abduction, which is still contemplated in the currently assigned 20 percent disability rating.  To meet the 30 percent criteria, flexion or abduction would need to be reduced to 45 degrees.  As a result, a rating in excess of 20 percent is denied for the service-connected right shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Diagnostic Code 5200 provides higher ratings of 30, 40, and 50 percent, the maximum available, for ankylosis of the major arm.  See 38 C.F.R. § 4.71a.  Ankylosis is the complete immobility of a joint in a fixed position, either favorable or unfavorable.  Lewis v. Derwinski, 3 Vet. App. 259 (1992); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint").

Review of the evidentiary record does not indicate the service-connected right shoulder disability was manifested by ankylosis to warrant a rating in excess of 20 prior to August 2, 2011.  The evidentiary record includes VA and private treatment records and the November 2007 VA examination report, which document range of motion findings of the Veteran's right shoulder.

Diagnostic Code 5202 provides higher ratings of 30, 50, 60, and 80 percent, the maximum available, for impairment of the humerus.  See 38 C.F.R. § 4.71a.  For the major arm, a 30 percent rating is warranted for recurrent dislocation of at scapulohumeral joint with frequent episodes and guarding of all arm movements; a 50 percent rating is warranted for fibrous union of the humerus; a 60 percent rating is warranted for nonunion of the humerus (false flail joint); and a 80 percent rating, the maximum available, is warranted for loss of head of the humerus (flail shoulder).  Id.

Review of the evidentiary record does not indicate the service-connected right shoulder disability was manifested by impairment of the humerus to warrant a rating in excess of 20 prior to August 2, 2011.  The Board acknowledges that the April 2011 MRI report of the right shoulder showed the Veteran's acromiohumeral interval is somewhat decreased due to subluxation of the humerus.  Nevertheless, neither the record nor the Veteran indicates that any impairment of the right humerus was manifested with frequent episodes of dislocation and guarding of arm movements to warrant the next higher rating of 30 percent under Diagnostic Code 5202.

The Board has considered other potentially applicable Diagnostic Codes.  See Schafrath, 1 Vet. App. at 589.  In this case, the evidence does not reflect that there are any other musculoskeletal disorders of the shoulder that the Veteran's right shoulder disability is more properly rated under another Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  Accordingly, an increased evaluation under alternate Diagnostic Codes is not warranted.

Next, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In this case, the Board finds the Veteran's disability picture was not more closely approximated by a higher rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca, 8 Vet. App. at 206. 

After a review of the evidence discussed above, the Board finds that the functional equivalent of limitation of motion to midway between the side and shoulder level or ankylosis is not shown at any time during the appeal period prior to August 2, 2011.  Such findings were not shown, even when considering the Veteran's reported symptomatology for the service-connected right shoulder disability.  The Veteran's reported symptomatology did not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant a rating in excess of 20 percent for the service-connected right shoulder disability at any time during the appeal period prior to August 2, 2011 under 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.

As such, the Board finds that a rating in excess of 20 percent prior to August 2, 2011 for the service-connected right shoulder disability is not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.

Rating in Excess of 30 percent From October 1, 2012 to December 1, 2015

As noted above, the Veteran was assigned a temporary evaluation of 100 percent effective from August 2, 2011 to September 30, 2012 for prosthetic replacement of the right shoulder joint.  The Board considers whether a rating in excess of 30 percent is warranted at any time from October 1, 2012 to December 1, 2015 for the service-connected right shoulder disability.

At the October 2012 VA examination, the Veteran reported in a typical day he, in part, helps with cooking and cleaning dishes and takes his dog for walks.  He further noted the right arm still "aches," he has difficulty lifting more than a few pounds, able to brush his teeth or remove his hat with the right arm, and denied any flare-ups of the shoulder.  Upon clinical evaluation, he demonstrated right shoulder flexion to 120 degrees and abduction to 75 degrees.  There was pain with all motion of the right shoulder, but no change in range of motion findings after repetitive-use testing or due to pain.  The VA examiner noted less movement than normal, pain on movement, and localized tenderness or pain on palpation in the right shoulder.  There were no findings of guarding or weakened movement and the VA examiner provided a diagnosis of right reverse total shoulder arthroplasty with chronic residual mild range of motion limitation and mild functional limitation.

Review of VA treatment records document ongoing reports of and treatment for right shoulder pain, as well as painful motion.  Specifically, evaluation of the right shoulder revealed right shoulder pain on manipulation from February 2014 to July 2015.  Moreover, review of private treatment records show the Veteran was assessed with right shoulder capsulitis from October 2012 to December 2012.  See Dorland's Illustrated Medical Dictionary, 290 (31st ed. 2007) (defining "capsulitis" as inflammation of a capsule, as that of the lens, joint, liver, or labyrinth).

After a review of the evidence discussed above from October 1, 2012 to December 1, 2015, the Board finds that the Veteran's service-connected right shoulder disability was not manifested by at least limitation of motion to 25 degrees from the side or chronic residuals from the prosthetic replacement.  The current symptomatology includes painful motion, less movement than normal, localized tenderness, pain on manipulation, and right shoulder capsulitis; nevertheless, such symptomatology is contemplated in the currently assigned 30 percent disability rating.  In fact, his range of motion findings of the right shoulder were, at worst, to 75 degrees abduction and his ongoing symptoms since the right shoulder replacement are silent for chronic weakness with painful motion.  As a result, a rating in excess of 30 percent is denied for the service-connected right shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201 and 5051.

As noted above, Diagnostic Code 5200 provides higher ratings of 40 and 50 percent, the maximum available, for ankylosis of the major arm and Diagnostic Code 5202 provides a higher rating of 50, 60, and 80 percent, the maximum available, for impairment of the humerus of the major arm.  Review of the evidentiary record does not indicate the service-connected right shoulder disability was manifested by ankylosis or impairment of the humerus to warrant a rating in excess of 30 percent from October 1, 2012 to December 1, 2015.  The evidentiary record includes VA and private treatment records and the October 2012 VA examination report, which document active range of motion findings of the Veteran's right shoulder.  The VA examiner also specifically documented no findings of ankylosis in the Veteran's right shoulder.  Moreover, the evidentiary record, and the Veteran, is silent for any findings of impairment of the right humerus.

The Board has considered other potentially applicable Diagnostic Codes.  See Schafrath, 1 Vet. App. at 589.  In this case, the evidence does not reflect that there are any other musculoskeletal disorders of the shoulder that the Veteran's right shoulder disability is more properly rated under another Diagnostic Code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5201 and 5051.  Accordingly, an increased evaluation under alternate Diagnostic Codes is not warranted.

Next, the Board finds the Veteran's disability picture was not more closely approximated by a higher rating based on the presence of additional functional loss based on the criteria set forth in 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca, 8 Vet. App. at 206. 

After a review of the evidence discussed above, the Board finds that the functional equivalent of limitation of motion to 25 degrees from side or chronic residuals from the prosthetic replacement is not shown at any time during the appeal period from October 1, 2012 to December 1, 2015.  Such findings were not shown, even when considering the Veteran's reported symptomatology for the service-connected right shoulder disability.  The Veteran's reported symptomatology did not, when viewed in conjunction with the medical evidence, tend to establish additional limitations of motion to the degree that would warrant a rating in excess of 30 percent for the service-connected right shoulder disability at any time during the appeal period from October 1, 2012 to December 1, 2015 under 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.

As such, the Board finds that a rating in excess of 30 percent from October 1, 2012 to December 1, 2015, for the service-connected right shoulder disability is not warranted in this case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5051, 5201.

Rating in Excess of 60 percent Since December 2, 2015

The Board considers whether a rating in excess of 60 percent is warranted at any time since December 2, 2015 for the service-connected right shoulder disability.

Since the Veteran's service-connected right shoulder disability has been assigned the maximum schedular rating available for shoulder replacement for the period since December 2, 2015, the Board finds there is no legal basis upon which to award a higher schedular evaluation for the right shoulder disability.  As a result, a rating in excess of 60 percent is denied for the service-connected right shoulder disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5051.

Next, the Board considers whether an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is warranted at any time since December 2, 2015.  Based on findings at the December 2, 2015 VA examination, pursuant to the February 2017 Board remand, additional evidentiary development was requested pursuant to 38 C.F.R. § 3.321(b)(1).  The Director of the Compensation Service denied an extraschedular rating for the Veteran's right shoulder disability in October 2017.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under Thun, if the rating schedule is inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (2017).  Related factors include "marked interference with employment" and "frequent periods of hospitalization."  Id.  The Veteran has not been frequently hospitalized for his right shoulder disability since December 2, 2015.  He went to the emergency room for his right shoulder for one day in March 2017.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was granted, effective since October 1, 2012, in the August 2015 Board decision.  In an April 2016 VA rating decision, the RO assigned an earlier effective date of August 21, 2007 for the grant of entitlement to a TDIU.

A TDIU has been in effect during the entire rating period on appeal for the increased rating claim.  In this case, the possibility of an extraschedular rating was raised by the December 2, 2015 VA examination report, as noted in the Board's prior remand.  The Veteran has been granted TDIU specifically due to the right shoulder disability that is on appeal.  In its August 2015 decision, the Board granted a TDIU effective October 1, 2012 specifically because his right shoulder disability precluded him from working as a mechanic, and his education and work experience as a mechanic for over 30 years did not lend itself to transition to sedentary employment.  Therefore, consideration of an extraschedular rating for the right shoulder disability is moot, as he has been granted a TDIU based upon this disability.  Because a TDIU is in effect for the right shoulder disability, the Veteran is compensated for the fact that it renders him unemployable.  Therefore, he is also being compensated for any "marked interference with employment" resulting from this disability.  


ORDER

A rating in excess of 20 percent prior to August 2, 2011, in excess of 30 percent from October 1, 2012 to December 1, 2015, and in excess of 60 percent since December 2, 2015, and excluding the period where a temporary 100 percent was in effect, for a right shoulder disability is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


